Cooley Oh. J.
In order to determine whether the township of Algansee had filled its quota under the call of October 17, 1863, at the time the relator enlisted and was credited to that township, we think' the authorities should have taken into account, and allowed the township its proportion, of the general credits which the State had already received upon that call at the hands of the general government, the benefits of which, as they could not be specifically applied to any localities, all localities were proportionally entitled to. And we think it was unimportant whether these credits had actually been reported to the state officers at that time or not. If they existed in fact, they reduced the quotas of the State and proportionally its several sub-districts to that extent.
Applying these credits as above indicated, ana applying the credits actually given to Algansee before the relator en*389listed, it is made to appear in this case that its quota under the 300,000 call was then full, and he, consequently, must be regarded as credited under the 200,000 call, and is therefore entitled to the bounty claimed.
The writ will therefore issue as prayed.
Christiancy and Grates JJ. concurred.
Campbell J.
If there were any room under the statute to consider the relative equities of volunteers, there is more reason to lean in favor* of those who enlisted early, than of those who came later and upon larger inducements. But this law was construed in People v. Hammond, 13 Mich., 247, as applicable only to those enlisting and enrolled under the last calls for 200,000 men, in February 1864. In that case, I reserved my opinion upon the right of a Court to look into the findings and acts of the military authorities, because in any view of facts as then presented, the result of the case would not have been changed.
But I cannot think the Courts can in any manner consider whether a party enlisting has been rightly or wrongly credited. And the law never contemplated any delay in the settlement of these bounty questions.
The Quarter-Master General was required to pay the bounty to residents upon the certificate of the Provost Marshal on the affidavit of the party that the applicant was credited to the township or ward where he resided. It was necessarily implied that the credit must be on the call referred to. He was made a judge of the fact, and his payment would have been final.
By the quotas, as then made up, the township of Algansee, where relator lived, was in arrears at the date of *390his enlistment. If there was anything in existence which ought to have changed the quota of the State, it had not yet been definitely ascertained and allowed in reduction, and there was no certainty when it would be. Both the Governor’s proclamation and the orders issued by the military authorities declared the quotas to stand as previously published, adding two-thirds to each of allotments under the call for 300,000. And when relator was credited he belonged by the records on the first and not on the second call. I do not see how subsequent credits could change the position which he occupied when he became, if at all, entitled to demand a bounty. His place was fixed when he actually enlisted. The subsequent arrangements were all problematical, and until actually fixed, no one could tell with accuracy, how even the undisputed credits would be locally distributed. The law could not have contemplated that the rights of any one should be dependent on the result of these complicated calculations, some of which, at least, could not have been possibly guessed at then, if any of them could. And the review of the transactions of the executive department, relating to matters especially belonging to its control, is not only difficult to be conducted intelligently, but in my view, foreign to the functions of a court of law. I do not think we can review in this way the action of officers whose discretion should be respected. It does not appear that any reduction was actually made of these quotas, or distributed in fact, and without this being done so as to affect the enlistment, the ex post facto discoveries cannot change relators position. I do not differ with the computations of my brethren; but I do not recognise our right to act on them.